Proceeding pursuant to CPLR article 78 (brought on in this court [CPLR 506, subd (b), par 1]) to review a determination of respondent which denied petitioner’s application for a pistol permit. On April 7, 1975 petitioner made written application to respondent for a license to carry a pistol for purposes of hunting and target shooting. On May 19, 1976 respondent denied the application by writing in that portion of the form reserved for his signature the word "disapproved”. There is no record. While issuance or denial of a license to carry a pistol (Penal Law, § 400.00) is within the discretion of a licensing officer, the exercise thereof is not beyond review. Herein, in the absence of any record, the matter must be remitted with the instruction that respondent articulate the reasons for denial of petitioner’s application (see Matter of Guida v Dier, 84 Misc 2d 110, affd 54 AD2d 86). Decision withheld and matter remitted to the County Judge for further proceedings not inconsistent herewith. Sweeney, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.